Per Curiam.
Respondent was admitted to practice by this Court in 1990. He maintained an office for the practice of law in New Jersey, where he was admitted to the bar in 1990.
By order dated February 9, 2009, the New Jersey Supreme Court found that respondent engaged in professional misconduct during his representation of a client’s personal injury action. The New Jersey Supreme Court reprimanded respondent for gross neglect, lack of diligence, failure to communicate with the client, failure to enter into a written fee agreement, with the client, and involvement in a conflict of interest.
As a result of the discipline imposed upon respondent in New Jersey, petitioner moves for an order disciplining him pursuant to this Court’s rules (see 22 NYCRR 806.19). We grant the unopposed motion and further conclude that respondent should be censured.
Peters, J.P., Spain, Rose, Lahtinen and Kavanagh, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is hereby censured.